DISSENTING OPINION OF
MR. JUSTICE WOLE.
I maintain that the complaint fails to state a cause of action. The only averment 'therein that even remotely alleges that the words spoken were uttered of the complainant in his professional capacity are contained in an innuendo and hence not a statement of fact and not under oath. The innuendo is only an interpretation or a characterization of the facts and never a statement of a fact. The office of an innuendo never is to charge facts. The foregoing principles were enunciated by Mr. Chief Justice Shaw in an early ease in Massachusetts although I cannot momentarily find it and may ask the reporter to add it later. Authorities that support the foregoing views are Pollard v. Lyon, 91 U. S. 233; Grant v. Dreyfus, 120 Cal. 62; Mellen v. Times-Mirror, 140 Pac. 277; Legg v. Dunleavy, 50 A. R. 512; Mundy v. Hart, 46 Mo. 46; Watson v. Detroit Journal, 52 L. R. A. (N. S.), 480. These cases show that if words are not necessarily libelous per se it is the office of an inducement, and not of an innuendo, to make them appear so.
The words in the complaint on their face were not libelous per se, inasmuch as they made no reference to the fact that complainant was a lawyer or that the acts charged against him were committed in his capacity as such. As the words charged a combination between two persons to commit frauds, if the acts charged were capable of being performed by laymen and “Don Alfredo” was not a lawyer, something should *213have been alleged to show that the words referred to some act done by the complainant independently of “Don Alfredo.” The presumption would be that “Don Alfredo” wa:s not a lawyer.
The facts bore out the doubts I have. No one was shown to have understood the words as referring to the complainant in his capacity as a lawyer. The defendant was examining the boohs of the registry and charging complainant and “Don Alfredo” with frauds. But frauds are committed by all sorts of people and if some are- discovered in the registry of property and a lawyer intervenes in them, there is no presumption that the frauds were committed in his professional capacity as a lawyer or even as a notary.
Words of this kind to be libelous per se must be spoken of a .person in his office, trade or profession and must impeach his skill, knowledge or his official or professional conduct. When they contain only a general imputation equally injurious to anyone of whom they might be spoken, they are not libelous per se, unless a special application to the complainant’s professional character is shown. Newell on Libel and Slander, section 175; 25 Cyc. 327, notes 75, 76, 77 and 78.